          8:15-cv-04337-DCC Date Filed 09/04/19 Entry Number 155-1             Page 1 of 1
USCA4 Appeal: 19-1453   Doc: 32   Filed: 09/04/2019   Pg: 1 of 1


                                                                FILED: September 4, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                            No. 19-1453
                                       (8:15-cv-04337-DCC)
                                      ___________________

        FREDERICK D. SHEPHERD, JR.

                     Plaintiff - Appellee

        v.

        COMMUNITY FIRST BANK; RICHARD D. BURLESON; GARY V. THRIFT;
        DR. LARRY S. BOWMAN; WILLIAM M. BROWN; JOHN R. HAMRICK;
        JAMES E. TURNER; CHARLES L. WINCHESTER; ROBERT H. EDWARDS;
        COMMUNITY FIRST BANK SERP PLAN

                     Defendants - Appellants

                                      ___________________

                                           ORDER
                                      ___________________

               Upon consideration of the stipulated motion to voluntarily dismiss, the court

        dismisses this appeal, upon such terms as have been agreed to by the parties,

        pursuant to Rule 42(b) of the Federal Rules of Appellate Procedure.

                                               For the Court--By Direction

                                               /s/ Patricia S. Connor, Clerk
